 


114 HRES 236 IH: Expressing condolences to the family of Dr. Warren Weinstein, and commemorating the life and work of Dr. Warren Weinstein.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 236 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Delaney submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Expressing condolences to the family of Dr. Warren Weinstein, and commemorating the life and work of Dr. Warren Weinstein. 
 
 
Whereas Dr. Warren Weinstein was abducted in Lahore, Pakistan on August 13, 2011, and was held captive by al-Qaeda for nearly 4 years; Whereas Dr. Warren Weinstein is widely recognized as a scholar and humanitarian who devoted his life to improving the lives of men, women, and children around the world; 
Whereas Dr. Warren Weinstein selflessly suffered financial hardships and separation from his family, as many foreign service, military, development, and journalism personnel do, in order to serve the greater good and those in need; Whereas Dr. Warren Weinstein was a Fulbright scholar who earned a master’s degree and a Ph.D. in international law and economics from Columbia University; 
Whereas Dr. Warren Weinstein served as a tenured professor with the political science department at SUNY Oswego; Whereas Dr. Warren Weinstein served for 9 years at the Africa Bureau of the United States Agency for International Development and for 7 years at the International Finance Corporation, a division of the World Bank Group; 
Whereas Dr. Warren Weinstein served as a Peace Corps Director in Togo and Ivory Coast; Whereas Dr. Warren Weinstein served for 7 years as a development advisor in Pakistan for J.E. & Austin Associates, a contractor to the United States Agency for International Development; 
Whereas Dr. Warren Weinstein was proficient in at least 7 languages; Whereas Dr. Warren Weinstein had a home in Rockville, Maryland, where he lived with his family; and 
Whereas Dr. Warren Weinstein is survived by his wife, 2 daughters, a son-in-law, a granddaughter, and a grandson: Now, therefore, be it  That the House of Representatives— 
(1)mourns the death of Dr. Warren Weinstein and expresses condolences to his family; (2)salutes Dr. Warren Weinstein for his lifelong commitment to humanitarian development work in challenging and dangerous circumstances;  
(3)calls on the United States to make the return of all citizens of the United States held captive abroad, regardless of the different circumstances, a top priority and to provide a coordinated and consistent approach to supporting hostages and the families of the hostages; and (4)respectfully requests that the Clerk of the House transmit an enrolled copy of this resolution to the family of Warren Weinstein. 
 
